Mr. Charles L. Ormond Ormond Insurance Agency, Inc. 101 South Moose Street P.O. Box 29 Morrilton, AR 72110
Dear Mr. Ormond:
This is in response to your request, received by this office on November 21, 1991, for approval and certification of the following revised popular name and ballot title, pursuant to A.C.A. § 7-9-107:
  (Popular Name)
  STATE OFFICE AND LOCAL OPTION TERM LIMITATION AMENDMENT
  (Ballot Title)
  AN AMENDMENT TO THE CONSTITUION OF THE STATE OF ARKANSAS STATING THAT NO PERSON SHALL HOLD THE OFFICE OF GOVERNOR FOR MORE THAN EIGHT (8) YEARS; THAT NO PERSON SHALL HOLD THE OFFICE OF LIEUTENANT GOVERNOR, SECRETARY OF STATE, TREASURER OF STATE, AUDITOR OF STATE, ATTORNEY GENERAL, OR COMMISSIONER OF STATE LANDS FOR MORE THAN TWELVE (12) YEARS; THAT NO PERSON SHALL BE A MEMBER OF THE GENERAL ASSEMBLY FOR MORE THAN TWELVE (12) YEARS, EXCEPT THAT STATE SENATORS ELECTED IN NOVEMBER OF 1992 FOR A FOUR (4)-YEAR TERM MAY COMPLETE THAT TERM COMMENCING JANUARY, 1993; PROVIDING THAT ANY PERSON WHO HAS BEEN ELECTED TO THE ARKANSAS SENATE FOR TEN (10) YEARS SHALL NOT BE CERTIFIED AS A CANDIDATE AND SHALL NOT BE ELIGIBLE TO HAVE HIS/HER NAME ON THE BALLOT FOR ELECTION TO A FOUR (4)-YEAR TERM; AUTHORIZING COUNTIES AND MUNICIPALITIES TO LIMIT THE TERM OF OFFICE OF ELECTED OFFICIALS TO TWELVE (12) YEARS BY INITIATIVE OR REFERENDUM POWERS; AND MAKING THE AMENDMENT EFFECTIVE ON JANUARY 1, 1995.
As noted in your correspondence, this office recently approved a popular name and ballot title for a similar proposed initiative.See Op. Att'y. Gen. No. 91-382. You have now submitted a revised initiative, with the only change being the inclusion of the Office of Attorney General in the text of the measure. The revised proposed popular name and ballot title reflect this change.
Based upon the precepts set forth in Opinion 91-382, it is my opinion that the revised popular name and ballot title are sufficient as submitted. They are therefore hereby approved as submitted.
Pursuant to A.C.A. § 7-9-108, instructions to canvassers and signers are enclosed herewith.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh